EXHIBIT 10.2
 
[Sands Logo]
Execution Version

 

March 28, 2016
 
Patrick Dumont
 
Re:  Terms of Continued Employment
Dear Patrick:
   This letter agreement (this “Agreement”) sets forth the terms and conditions
of your continued employment with Las Vegas Sands Corp., a Nevada corporation
(“LVSC”), and Las Vegas Sands, LLC, a wholly owned subsidiary of LVSC (together
with LVSC, the “Company”), as mutually agreed upon by you and the Company.  For
valuable consideration and intending to be legally bound, the parties agree as
follows:
1. Prior Employment Agreements.  You and the Company agree that the prior offer
letters and agreements between the Company and you, (the “Existing Employment
Terms”), terminate effective as of December 31, 2015.  Effective as of January
1, 2016 (the “Effective Date”), this Agreement will constitute the entire
agreement between the Company and you with respect to the terms and conditions
of your employment set forth herein.
2. Duties and Responsibilities.  You shall serve in the capacity of and have
such powers, duties and responsibilities as are generally associated with the
office of Executive Vice President and Chief Financial Officer of the Company,
and such other duties as assigned by the Company’s Chief Executive Officer (the
“CEO”).  You shall report directly to the CEO, or the CEO’s designee, as well as
to the Board of Directors, consistent with law.
3. [Intentionally Left Blank]
4. Performance.  You covenant and agree to faithfully and diligently perform all
of the duties of your employment, devoting your full business and professional
time, attention, energy and ability to promote the business interests of the
Company and all its properties.  You further agree that during the period of
your employment with the Company, you will not engage in any other business or
professional pursuit whatsoever unless the CEO or the Chairman of the Board
shall consent thereto in writing; provided, however, that the foregoing shall
not preclude you from engaging in civic, charitable, or religious activities or
from devoting a reasonable amount of time to private investments that do not
unreasonably interfere or conflict with the performance of your duties under
this Agreement.
5. Employment Term.  The term of your employment under this Agreement shall
commence as of the Effective Date and shall expire on December 31, 2020, unless
sooner terminated under the terms of this Agreement.
 

--------------------------------------------------------------------------------

6. Licensing Requirement.  To the extent that you are required to be licensed by
gaming authorities with jurisdiction over the Company or its affiliates anywhere
the Company does business currently (i.e., Macau, Nevada, Pennsylvania, and
Singapore) or in the future (collectively, the “Gaming Authorities”), you will
cooperate in applying for and secure such license pursuant to the provisions of
applicable gaming framework.  You agree, at the Company’s sole cost and expense,
to cooperate with the Gaming Authorities to obtain the required license and
maintain it in full force and effect and in good standing.  You further agree to
apply for a license as a casino key employee (or similar status) in any
jurisdiction in which the Company’s casino key employees are required to be
licensed.
7. Base Salary, Annual Bonus, Eligibility for Special Performance Bonus.
(a) Beginning as of the Effective Date and throughout the duration of the
Employment Term, you shall receive a base annual salary at the rate of
$1,200,000 per year (the “Base Salary”), payable in substantially equal
installments every two weeks or otherwise in accordance with the regular payroll
practices of the Company.
(b) You will be eligible for an annual bonus (“Bonus”), with a maximum Bonus of
100% of the Base Salary, as part of the Company’s Management Incentive Plan,
which may be amended by the Company from time to time, with such performance
criteria approved by the CEO and established by the Compensation Committee of
the Board (the “Compensation Committee”).  The actual amount of the Bonus to be
paid for each such calendar year shall be determined after the completion of
each such year by the Compensation Committee in its sole discretion (after
consultation with, and approval by, the CEO).  The Bonus for any year shall be
payable at the same time as annual bonuses are paid to other senior executives
of the Company, but no later than March 15 of the year immediately following the
year to which the Bonus relates, subject to your continued employment through
the payment date except as otherwise provided in Section 13.  You will remain
eligible for a 2020 bonus even in the event that you cease to be an employee in
2020 by virtue of a termination of your employment upon expiration of the Term
herein.
8. Equity Awards.  On the day after this Agreement is signed by all parties (the
“Date of Grant”),  you shall be granted a one-time award of options to purchase
650,000 shares of LVSC common stock (the “New Option Grant”) under the LVSC 2004
Equity Award Plan (the “Plan”).  The New Option Grant shall vest in its entirety
in accordance with the following schedule, subject to your continued employment
through each such date, except as otherwise provided herein:
75,000 Options
December 31, 2016
   
75,000 Options
December 31, 2017
   
75,000 Options
December 31, 2018
   
75,000 Options
December 31, 2019
   
350,000 Options
December 31, 2020

 
2

--------------------------------------------------------------------------------

The Company covenants that on the Date of Grant, without the need for
shareholder approval, there will be 650,000 shares of LVSC common stock
available under the Plan for the unconditional grant of the New Option Grant. 
The New Option Grant shall have a 10-year term from the Date of Grant, and shall
have a per share exercise price equal to the Fair Market Value (as defined in
Exhibit A attached hereto) on the Date of Grant.  The New Option Grant shall
otherwise be subject to the terms and conditions of the Plan and the Company’s
form of stock option agreement for its senior executives.
9. Employee Benefit Plans.  During the Employment Term you shall be entitled to
participate in any group health, medical, dental, hospitalization, life,
accident insurance or other welfare plans, and any tax-qualified pension,
tax-qualified profit sharing or tax-qualified retirement plans, which may be in
effect or maintained by the Company for the benefit of its employees generally,
or for substantially all (but not less than 10) of its senior executives,
subject to all restrictions and limitations contained in such plans or
established by governmental regulation.
10. Expense Reimbursement.  You are authorized to incur such reasonable expenses
as may be necessary for the performance of your duties hereunder in accordance
with the policies of the Company established and in effect from time to time
and, except as may be otherwise agreed, the Company will reimburse you for all
such authorized expenses upon submission of an itemized accounting and
substantiation of such expenditures adequate to secure for the Company a tax
deduction for the same, in accordance with applicable internal Revenue Service
guidelines.
11. Vacations and Holidays.  You shall be entitled to vacations and holidays as
provided in the Company’s Flex Day Plan as in effect from time to time;
provided, however, that you shall be entitled to no more than four (4) weeks of
paid vacation leave per year, at such times as may be requested by you and
approved by the Company.  You may carry over no more than two (2) weeks of
vacation from one year to the next.
12. Termination by the Company; Termination by You for Good Reason.  The Company
may terminate your employment hereunder immediately by written notice for Cause
(as defined below) (subject to any cure periods set forth in the definition of
Cause below).  The Company may terminate your employment without Cause (and
other than due to death or Disability (as defined below)) upon 30 days advance
written notice.  You may terminate your employment for Good Reason (as defined
below) or without Good Reason upon 60 days advance written notice.
(a) In the event the Company terminates your employment for Cause, you shall be
entitled to receive: (i) Base Salary at the rate in effect at the time of the
termination through the date of termination of employment; (ii) reimbursement
for expenses incurred, but not paid prior to such termination of employment,
subject to the receipt of supporting information by the Company; and (iii) such
other compensation and benefits as may be required by applicable law.  You will
not be entitled to receive any bonus amounts under this Section 12 following
your termination of employment.  The restrictions set forth in Sections 18 and
19 shall continue to apply following such termination of employment.
(b) In the event that the Company terminates your employment without Cause (and
other than due to death, Disability, or Section 13), or you terminate your
employment for Good
 
3

--------------------------------------------------------------------------------

Reason, you shall be entitled to receive: (i) continuation of Base Salary for 12
months following termination of employment; (ii) reimbursement for expenses
incurred, but not paid prior to such termination of employment, subject to the
receipt of supporting information by the Company; (iii) continued participation
in the health plans of the Company for one year following the date of
termination, provided, that the Company’s obligation to provide such health care
benefits shall cease at the time you and your covered dependents become eligible
for comparable benefits from another employer that do not exclude any
pre-existing condition of you or any covered dependent that was not excluded
under the Company’s health plans immediately prior to the date of termination;
and (iv) such other compensation and benefits as may be required by applicable
law.  You will not be entitled to receive any bonus amounts under this Section
12 following your termination of employment except as provided in Section 7(b). 
The restrictions set forth in Sections 18 and 19 shall continue to apply
following such termination of employment.
(c) “Cause,” as used above, shall mean: (i) your commission of a felony,
misappropriation of any material funds or material property of the Company, its
subsidiaries or affiliates; (ii) your commission of fraud or embezzlement with
respect to the Company, its subsidiaries or affiliates; (iii) any act of
dishonesty resulting in direct or indirect personal gain or enrichment; (iv) use
of alcohol or drugs that renders you unable to perform fully the functions of
your job or carry out fully your duties to the Company; (v) a breach of this
Agreement by you, other than a de minimis breach as determined by the Company in
its sole discretion; (vi) committing any act or acts of serious and willful
misconduct (including disclosure of confidential information) that is likely to
cause a material adverse effect on the business of the Company, its subsidiaries
or affiliates; or (vii) the withdrawal with prejudice, denial, revocation or
suspension of the license held by you with the Gaming Authorities; provided,
that, with respect to (iv), (v) and (vii) above, the Company shall have first
provided you with written notice stating with specificity the acts, duties or
directives you have committed or failed to observe or perform, and you shall not
have corrected the acts or omissions complained of within thirty (30) days of
receipt of such notice.
(d) “Good Reason,” as used above, shall mean the occurrence of any of the
following without your consent: (i) the Company’s removal of you from the
position of Executive Vice President and Chief Financial Officer of the Company
or (ii) any other material adverse change in your status, position, duties or
responsibilities (which shall include you not reporting to the CEO or the CEO’s
designee as described in this Agreement) which is not cured within thirty (30)
days after written notice thereof is delivered by you to the Company. No
purported termination for Good Reason shall be effective unless you deliver a
written notice of termination (specifying in reasonable detail the facts and
circumstances claimed to provide a basis for termination for Good Reason) to the
Company within 90 days following your first obtaining actual knowledge that
facts or circumstances constituting Good Reason exist, and you actually
terminate your employment within five (5) days after the end of the cure period
described in the first sentence of this Section 12(d).
13. Termination by You Following a Change in Control.  Following a Change in
Control (as that term is defined in Exhibit A attached hereto), on the twelve
(12) month anniversary of such Change in Control you may voluntarily terminate
this Agreement and your employment with the Company, with at least 90 days’
advance written notice to the Company; provided, that the restrictions set forth
in Sections 18 and 19 shall continue to apply following such termination of
 
4

--------------------------------------------------------------------------------

employment.  In the case of a termination of this Agreement and your employment
with the Company by you following a Change in Control in accordance with the
foregoing provisions of this Section 13, then you shall be entitled to receive,
in lieu of any severance payments or benefits otherwise payable to you, promptly
following the date of such termination: (a) Base Salary at the rate in effect at
the time of termination through the date of termination of employment and any
previously earned, but unpaid, Bonus with respect to the calendar year prior to
the calendar year in which such Change in Control occurs; (b) a lump sum payment
of one (1) times the Base Salary; (c) reimbursement for expenses incurred, but
not paid prior to such termination of employment, subject to the receipt of
supporting information by the Company; and (d) such other compensation and
benefits as may be required by applicable law.  You will not be entitled to
receive any bonus amounts under this Section 13 following your termination of
employment except as otherwise provided.
14. Termination Due to Death or Disability.  Your employment hereunder shall
terminate upon the occurrence of your death.  The Company may terminate your
employment due to Disability.  The restrictions set forth in Section 18 shall
continue to apply following the termination of employment due to Disability.
(a) In the event of a termination of your employment due to your death or
Disability, you or your estate, as the case may be, shall be entitled to
receive: (i) Base Salary at the rate in effect at the time of the termination
through the date of termination of employment due to your death or Disability;
(ii) reimbursement for expenses incurred, but not paid prior to such termination
of employment, subject to the receipt of supporting information by the Company;
and (iii) such other compensation and benefits as may be required by applicable
law.  You will not be entitled to receive any bonus amounts under this Section
14 following your termination of employment.
(b) “Disability” as used above shall mean that, during your employment with the
Company, you shall, in the opinion of an independent physician selected by the
Company, become so physically or mentally incapacitated that you are unable to
perform the duties of your employment.
15. Intentionally Left Blank.
16. Timing of Certain Payments.  Subject to Sections 17 and 20: (a) any amounts
payable under Sections 12(a)(i), 13(a) or 14(a)(i) shall be paid as soon as
practicable, and in any event within 30 days following termination of
employment; and (b) any reimbursements for expenses incurred under Sections
12(a)(ii), 12(b)(ii), 13(c), or 14(a)(ii) (to the extent such reimbursements are
treated as subject to Section 409A) shall be paid as soon as practicable
following submission of the claims but in any event not later than the third
calendar year following the calendar year in which your separation from service
occurs.
17. Release.  Notwithstanding any other provision of this Agreement to the
contrary, you acknowledge and agree that any and all payments to which you are
entitled under Sections 12 or 13 are conditional upon and subject to (a) your
execution of the General Release and Covenant Not to Sue in the form attached
hereto as Exhibit B (which form may be reasonably modified to reflect changes in
the law), of all claims you may have against the Company and its directors,
 
5

--------------------------------------------------------------------------------

officers and affiliates, except as to matters covered by provisions of this
Agreement that expressly survive the termination of this Agreement and (b) your
not revoking such General Release and Covenant Not to Sue within the time period
for such revocation under applicable law.  You shall execute and deliver such
General Release and Covenant Not to Sue, and any such revocation period shall
have expired without you having revoked such General Release and Covenant Not to
Sue, within 60 days following termination of employment.  Except as otherwise
provided in Section 20, any payments that are conditioned on the execution and
non-revocation of such General Release and Covenant Not to Sue as described in
this Section 17 shall, if such conditions are satisfied, commence to be paid on
the 61st day following termination of employment (with the first such
installment including any prior unpaid installments).
18. Confidentiality.
(a) You agree that you will hold in strictest confidence, consistent with law,
and, without the prior express written approval of the Board, will not disclose
to any person, firm, corporation or other entity, any confidential information
which you have acquired or may hereafter acquire during your employment by the
Company pertaining to the business or affairs of the Company or any of its
subsidiaries or affiliates, including but not limited to (i) proprietary
information or other documents concerning the Company’s or its subsidiaries’ or
affiliates’ policies, prices, systems, methods of operation, contractual
arrangements, customers or suppliers; (ii) the Company’s or its subsidiaries’ or
affiliates’ marketing methods, credit and collection techniques and files; or
(iii) the Company’s or its subsidiaries’ or affiliates’ trade secrets and other
“know how” or information concerning its business and affairs not of a public
nature.  The covenant and agreement set forth in this Section shall apply during
your employment by the Company and shall survive termination of this Agreement,
and your employment hereunder, for any reason and shall remain binding upon you
without regard to the passage of time or other events.  You further agree to
reasonably cooperate with the Company from and after the Effective Date in
seeking any protective order or other appropriate remedy to prevent the
disclosure of confidential information and that, if the Company is not
successful in precluding the requesting legal body from requiring the disclosure
of the confidential information, you will furnish only that portion of the
confidential information that is legally required, and you will exercise
reasonable legal efforts to obtain reliable assurances that confidential
treatment will be accorded to the confidential information.  You agree that you
will assert any applicable privilege (including attorney-client privilege) in
connection with any legal proceeding.
(b) In addition to the obligations set forth in Section 18(a), you agree that
(i) if requested by the Company, you will personally provide reasonable
assistance and cooperation to the Company in activities related to the
prosecution or defense of any pending or future lawsuits or claims involving the
Company (with the Company reimbursing you for reasonable and necessary
out-of-pocket costs and expenses incurred in connection therewith); (ii) you
will promptly notify the CEO and the Company’s legal department, in writing,
upon receipt of any requests from anyone other than an employee or agent of the
Company for information regarding the Company which could reasonably be
construed as being proprietary, non-public or confidential, or if you become
aware of any potential claim or proposed litigation against the Company; (iii)
you will refrain from providing any information related to any claim or
potential litigation against the Company to any person who is not a
representative of the Company without
 
6

--------------------------------------------------------------------------------

the Company’s prior written permission, unless required to provide information
pursuant to legal process; and (iv) if required by law to provide sworn
testimony regarding any matter related to the Company, you will consult with and
have Company designated legal counsel present for such testimony (with the
Company being responsible for the costs of such designated counsel), and you
will cooperate with the Company’s attorneys to assist their efforts, especially
on matters you have been privy to, holding all privileged attorney-client
matters in strictest confidence.
19. Restrictive Covenant.  You acknowledge and recognize the highly competitive
nature of the businesses of the Company and its subsidiaries and affiliates and
accordingly agree as follows:
(a) Except as specifically provided for in Section 14, during your employment
with the Company and for a period of one (1) year from the date of termination
of your employment for any reason (the “Restriction Period”), you shall not
directly or indirectly, either as principal, agent, employee, consultant,
partner, officer, director, shareholder, or in any other individual or
representative capacity, own, manage, finance, operate, control or otherwise
engage or participate in any manner or fashion in, any hotel or casino in (i)
Nevada, (ii) the Macau Special Administrative Region of The People’s Republic of
China, (iii) Pennsylvania, (iv) Japan, (v) Korea, (vi) Vietnam, (vii) New
Jersey, (viii) Singapore or (ix) any other location in which the Company or any
of its affiliates is doing business or has made substantial plans to commence
doing business, in each case at the time of your termination.
(b) In addition to, and not in limitation of, the provisions of Section 19(a),
you agree, for the benefit of the Company and its affiliates, that during the
Restriction Period, you shall not, directly or indirectly, either as principal,
agent, employee, consultant, partner, officer, director, shareholder, or in any
other individual or representative capacity, on your behalf or any other person
or entity other than the Company or its affiliates (i) solicit or induce, or
attempt to solicit or induce, directly or indirectly, any person who is, or
during the six months prior to the termination of your employment with the
Company was, an employee or agent of, or consultant to, the Company or any of
its affiliates to terminate its, his or her relationship therewith, or (ii) hire
or engage any person who is, or during the six months prior to the termination
of your employment with the Company was, an employee, agent of or consultant to
the Company or any of its affiliates.
(c) You understand that the provisions of this Section 19 may limit your ability
to earn a livelihood in a business similar to the business of the Company but
you nevertheless agree and hereby acknowledge that (i) such provisions do not
impose a greater restraint than is necessary to protect the goodwill or other
business interests of the Company, (ii) such provisions contain reasonable
limitations as to time and scope of activity to be restrained, (iii) such
provisions are not harmful to the general public, (iv) such provisions are not
unduly burdensome to you, and (v) the consideration provided hereunder is
sufficient to compensate you for the restrictions contained in this Section 19. 
In consideration of the foregoing and in light of your education, skills and
abilities, you agree that you shall not assert that, and it should not be
considered that, any provisions of Section 19 otherwise are void, voidable or
unenforceable or should be voided or held unenforceable.
 
7

--------------------------------------------------------------------------------

(d) It is expressly understood and agreed that although you and the Company
consider the restrictions contained in this Section 19 to be reasonable, if a
judicial determination is made by a court of competent jurisdiction that the
time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against you, the provisions of this Agreement shall
not be rendered void but shall be deemed amended to apply as to such maximum
time and territory and to such maximum extent as such court may judicially
determine or indicate to be enforceable.  Alternatively, if any court of
competent jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
(e) In the event that you violate any of the restrictive covenants set forth in
Sections 19(a) or 19(b), in addition to any other remedy which may be available
(i) at law or in equity, (ii) pursuant to any other provision of this Agreement
or (iii) pursuant to any applicable equity award agreement, all outstanding
stock options to purchase shares of LVSC common stock and other equity awards
granted to you shall be automatically forfeited effective as of the date on
which such violation first occurs.
20. Section 409A.
(a) For purposes of this Agreement, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder (and such other Treasury or Internal Revenue Service
guidance) as in effect from time to time.  In addition, for purposes of this
Agreement, with respect to payments of any amounts that are considered to be
“deferred compensation” subject to Section 409A, references to “termination of
employment” (and substantially similar phrases) shall be deemed to refer to
“separation from service” within the meaning of Section 409A (without
application of any alternative definitions permitted thereunder) and shall be
interpreted and applied in a manner that is consistent with the requirements of
Section 409A.
(b) It is intended that the provisions of this Agreement comply with Section
409A, and all provisions of this Agreement shall be construed and interpreted in
a manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.  In this regard, the provisions of this Section 20 shall only
apply if, and to the extent, required to avoid the imputation of any tax,
penalty or interest pursuant to Section 409A.  In light of the uncertainty as of
the date hereof with respect to the proper application of Section 409A, the
Company and you agree to negotiate in good faith to make amendments to this
Agreement as the parties mutually agree are necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A.  Notwithstanding the
foregoing, you shall be solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on or for your account in connection
with this Agreement (including any taxes and penalties under Section 409A), and
neither the Company nor any affiliate shall have any obligation to indemnify or
otherwise hold you (or any beneficiary) harmless from any or all of such taxes
or penalties.
(c) Except as permitted under Section 409A, any deferred compensation that is
subject to Section 409A and is payable to or for your benefit under any
Company-sponsored
 
8

--------------------------------------------------------------------------------

plan, program, agreement or arrangement may not be reduced by, or offset
against, any amount owing by you to the Company.
(d) Notwithstanding anything in this Agreement to the contrary, in the event
that you are deemed to be a “specified employee” within the meaning of Section
409A(a)(2)(B)(i), no payments under Sections 12 or 13 that are “deferred
compensation” subject to Section 409A shall be made to you prior to the date
that is six (6) months after the date of your “separation from service” or, if
earlier, your date of death.  Following any applicable six (6) month delay, all
such delayed payments will be paid in a single lump sum on the earliest
permissible payment date.  In addition, for a period of six months following the
date of separation from service, to the extent that the Company reasonably
determines that any of the benefit plan coverages described in Section 12(b) may
not be exempt from U.S. federal income tax, you shall in advance pay to the
Company an amount equal to the stated taxable cost of such coverages for six
months.  At the end of such six-month period, you shall be entitled to receive
from the Company a reimbursement of the amounts paid by you for such coverages.
(e) For purposes of Section 409A, each of the payments that may be made under
the Agreement are designated as separate payments.
(f) To the extent that any reimbursements pursuant to Section 10 or 21(g)(iii)
are taxable to you, any such reimbursement payment due to you shall be paid to
you as promptly as practicable, and in all events on or before the last day of
your taxable year following the taxable year in which the related expense was
incurred.  Any such reimbursements are not subject to liquidation or exchange
for another benefit and the amount of such benefits and reimbursements that you
receive in one taxable year shall not affect the amount of such benefits or
reimbursements that you receive in any other taxable year.
21. Miscellaneous.
(a) Assignment and Assumption.  This Agreement is personal to you and shall not
be assignable by you otherwise than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by your legal representatives.  This Agreement shall inure to the benefit of and
be binding upon the Company and its successors.  The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.
(b) Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been given if sent via
a national overnight courier service or by certified mail, return receipt
requested, postage prepaid, addressed to the parties as follows:
 
9

--------------------------------------------------------------------------------

 If to you, to:
 Patrick Dumont
 to address on file with Human Resources
 If to the Company, to:
 Las Vegas Sands Corp.
 3355 Las Vegas Boulevard South
 Las Vegas, Nevada 89109
 Attn: Chairman and Chief Executive Officer
 With a copy to:
 Las Vegas Sands Corp.
 3355 Las Vegas Boulevard South
 Las Vegas, Nevada 89109
 Attn: General Counsel
or to such other address as any party shall request of the others by giving
notice in accordance with this Section.
(c) Waiver of Provisions.  The failure of either party to insist upon a strict
performance of any of the terms or provisions of this Agreement or to exercise
any option, right, or remedy herein contained, shall not be construed as a
waiver or as a relinquishment for the future of such term, provision, option,
right, or remedy, but the same shall continue and remain in full force and
effect.  No waiver by either party of any term or provision hereof shall be
deemed to have been made unless expressed in writing and signed by such party.
(d) Severability; Integration.  If any provision of this Agreement shall be
declared void or unenforceable by any judicial or administrative authority, the
validity of any other provision and of the entire Agreement shall not be
affected thereby.  This Agreement constitutes the entire agreement between the
parties as of the date hereof and supersedes all previous agreements and
understandings between the parties with respect to the subject matter hereof
including the Existing Employment Agreement.
(e) Governing Law.  This Agreement shall be governed by and construed and
interpreted in accordance with the laws of Nevada applicable to contracts made
and to be performed within that State.
(f) JURY TRIAL WAIVER.  THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR YOUR EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD IN ANY
COURT.
 
10

--------------------------------------------------------------------------------

(g) Dispute Resolution.
  (i)       You acknowledge and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of Sections 18 or 19 herein
would be inadequate and, in recognition of this fact, you agree that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available.  In addition, and without limiting Section 19(e) hereof, the
Company shall be entitled to immediately cease paying any amounts remaining due
or providing any benefits to you pursuant to Sections 12 or 13 if you have
violated any provision of Section 18 or 19.  Any action to enforce Sections 18
or 19 of this Agreement may be brought in any court of competent jurisdiction.
 
  (ii)      Any controversy or claim arising out of or related to any provision
of this Agreement other than Sections 18 or 19 shall be settled by final,
binding and non-appealable arbitration in Las Vegas, Nevada.  Subject to the
following provisions, the arbitration shall be conducted in accordance with the
Commercial Rules of the American Arbitration Association (the “AAA”) then in
effect.  The arbitration shall be conducted by a panel of three arbitrators. 
One of the arbitrators shall be appointed by the Company, one shall be appointed
by you and the third shall be appointed by the first two arbitrators.  If the
first two arbitrators cannot agree on the third arbitrator within thirty (30)
days of the appointment of the second arbitrator, then the third arbitrator
shall be selected from a list of seven arbitrators selected by the AAA, each of
whom shall be experienced in the resolution of disputes under employment
agreements for executive officers of major corporations.  From the list of seven
arbitrators selected by the AAA, one arbitrator shall be selected by each party
striking in turn with the party to strike first being chosen by a coin toss. 
Any award entered by the arbitrators shall be final, binding and non-appealable
and judgment may be entered thereon by either party in accordance with
applicable law in any court of competent jurisdiction.  This arbitration
provision shall be specifically enforceable.  The remedial authority of the
arbitrators shall be the same as, but no greater than, would be the remedial
power of a court having jurisdiction over the parties and their dispute.  The
parties shall share equally all of the fees of the AAA and the arbitrators (if
applicable).
 
  (iii)     The reasonable legal fees and expenses of the prevailing party in
any dispute shall be paid or reimbursed by the losing party.  If there is no
prevailing party, then each party shall be responsible for its own fees and
expenses.
 
  (iv)     The hearing and arbitration proceedings (as well as any resulting
judicial proceedings seeking to enforce or vacate any arbitration award) shall
be conducted in a confidential manner and both the conduct and the results of
the arbitration shall be kept confidential by the parties.  The arbitrators
shall be advised of the confidentiality of the proceedings and any award and
decision of the arbitrators shall be written in such a way as to protect the
confidentiality of personal information or information made (or recognized as)
confidential by this Agreement or recognized as confidential by any
confidentiality agreement.
 
  (v)      In the event of litigation to secure provisional relief, or to
enforce, confirm or review an arbitration award under this Agreement, any such
court action shall be brought 
 
 
11

--------------------------------------------------------------------------------

under seal to the extent permitted by the court in order to maintain the
confidentiality of the matter as well as the confidentiality of the arbitration,
the decision and award, any personal information and the confidentiality of any
information which any party is required to keep confidential pursuant to this
Agreement or any other agreement involving the parties.  Each party to any such
judicial action shall make every effort in any pleadings filed with the court
and in his or its conduct of any court litigation to maintain the
confidentiality of any personal information and any information which any party
is required to keep confidential pursuant to this Agreement or any other
agreement involving the parties.  To this end, the court shall, inter alia, be
informed of the confidentiality obligations of this Agreement and shall be
requested that the proceedings be heard privately, and that any decision,
opinion or order issued by the court be written in such a manner as to protect
the confidentiality of any information which is required to be kept confidential
pursuant to this Agreement or any other agreement involving the parties.
 
  (vi)     In the event of a dispute subject to this Section 21(g), the parties
shall be entitled to reasonable, but expedited discovery related to the claim
that is the subject of the dispute, subject to the discretion of the
arbitrators.  Any discovery agreed upon or authorized by the arbitrators shall
be concluded prior to the date set for the hearing.  In the event of a conflict
between the applicable rules of the AAA and the procedures set forth in this
Section 21(g), the provisions of this Section 21(g) shall govern.
 
(h) Withholding Taxes.  The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
(i)  Intentionally Left Blank.
(j)  No Mitigation.  You shall not be required to mitigate the value of any
payments or benefits contemplated by this Agreement, nor shall any such benefits
be reduced from any earnings or benefits that you may receive from any other
source.
(k) Survival.  Sections 18 and 19 shall survive and continue in full force and
effect in accordance with their terms notwithstanding the termination of this
Agreement and your employment for any reason.
[Rest of page left intentionally blank]
 
 
12

--------------------------------------------------------------------------------



(l)  Amendments.  This Agreement may not be amended, changed or modified except
by a written document signed by each of the parties to this Agreement.
(m) Headings.  Section headings in this Agreement are included for convenience
of reference only and are not intended to define, limit or describe the scope or
intent of any provision of this Agreement.
(n) Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be considered an original, but which when taken together, shall
constitute one agreement.
Please indicate your understanding and acceptance of this Agreement by executing
both copies below, and retaining one fully executed original for your files and
returning one fully executed original to the Company.
 

  Very truly yours,           LAS VEGAS SANDS CORP.          
 
By:
/s/ Sheldon G. Adelson       Name:  Sheldon G. Adelson      
Title:    Chairman of the Board and
             Chief Executive Officer
         

  LAS VEGAS SANDS, LLC          
 
By:
/s/ Sheldon G. Adelson       Name:  Sheldon G. Adelson      
Title:    Chairman of the Board and
             Treasurer
         



I hereby accept the terms of this
Agreement and agree to abide by the
provisions hereof:
 

/s/ Patrick Dumont
 
 
 
Patrick Dumont
 
 
 



Date:
3/28/2016
 
 
 
 
 
 
 


 
13

--------------------------------------------------------------------------------

EXHIBIT A
Defined Terms
The following terms are as provided in the Las Vegas Sands Corp. 2004 Equity
Plan (Amended and Restated) but are included herein for reference:

— For purposes of this Exhibit A, “Company” means Las Vegas Sands Corp., a
Nevada corporation, and any successor thereto.

— “Change in Control” shall be deemed to occur as defined in the Company’s
Equity Plan.

— “Exchange Act” means the Securities Exchange Act of 1934, as amended.

— “Fair Market Value” on a given date means (i) if the Stock is listed on a
national securities exchange, the closing sale price reported as having occurred
on the primary exchange with which the Stock is listed and traded on such date,
or, if there is no such sale on that date, then on the last preceding date on
which such a sale was reported; (ii) if the Stock is not listed on any national
securities exchange but is quoted in an inter-dealer quotation system on a last
sale basis, the average between the closing bid price and ask price reported on
such date, or, if there is no such sale on that date, then on the last preceding
date on which a sale was reported; or (iii) if the Stock is not listed on a
national securities exchange or quoted in an inter-dealer quotation system on a
last sale basis, the amount determined by the Committee to be the fair market
value on such date based upon a good faith attempt to value the Stock accurately
and computed in accordance with applicable regulations of the Internal Revenue
Service.

— “Related Party” means (i) any spouse, child, stepchild, sibling or descendant
of Adelson, (ii) any estate of Adelson or any person described in clause (i),
(iii) any person who receives a beneficial interest in the Company or any
Subsidiary from any estate described in clause (ii) to the extent of such
interest, (iv) any executor, personal administrator or trustee who hold such
beneficial interest in the Company or any Subsidiary for the benefit of, or as
fiduciary for, any person under clauses (i), (ii) or (iii) to the extent of such
interest, (v) any corporation, trust or similar entity owned or controlled by
Adelson or any person referred to in clause (i), (ii), (iii) or (iv) or for the
benefit of any person referred to in clause (i), or (vi) the spouse or issue of
one or more of the persons described in clause (i).

— “Stock” means the Common Stock or such other authorized shares of stock of the
Company as the Committee may from time to time authorize for use under the Plan.

 
 

--------------------------------------------------------------------------------

EXHIBIT B
General Release and Covenant Not to Sue
TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:
Patrick Dumont (“Executive”), on Executive’s own behalf and on behalf of
Executive’s descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present, in consideration for the amounts payable
and benefits to be provided to Executive under that letter agreement dated as of
February __, 2016 (the “Letter Agreement”) by and among Executive, Las Vegas
Sands Corp. (“LVSC”), a Nevada corporation, and Las Vegas Sands LLC, a wholly
owned subsidiary of LVSC (together with LVSC, the “Company”) does hereby
covenant not to sue or pursue any litigation against, and waives, releases and
discharges the Company, its assigns, affiliates, subsidiaries, parents,
predecessors and successors, and the past and present shareholders, employees,
officers, directors, representatives and agents of any of them (collectively,
the “Company Group”), from any and all claims, demands, rights, judgments,
defenses, actions, charges or causes of action whatsoever, of any and every kind
and description, whether known or unknown, accrued or not accrued, that
Executive ever had, now has or shall or may have or assert as of the date of
this General Release and Covenant Not to Sue against the Company Group relating
to his employment with the Company or the termination thereof or his service as
an officer or director of any subsidiary or affiliate of the Company or the
termination of such service, including, without limiting the generality of the
foregoing, any claims, demands, rights, judgments, defenses, actions, charges or
causes of action related to employment or termination of employment or that
arise out of or relate in any way to the Age Discrimination in Employment Act of
1967 (“ADEA,” a law that prohibits discrimination on the basis of age), the
National Labor Relations Act, the Civil Rights Act of 1991, the Americans With
Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Family and Medical Leave
Act, the Sarbanes-Oxley Act of 2002, all as amended, and other Federal, state
and local laws relating to discrimination on the basis of age, sex or other
protected class, all claims under Federal, state or local laws for express or
implied breach of contract, wrongful discharge, defamation, intentional
infliction of emotional distress, and any related claims for attorneys’ fees and
costs; provided, however, that nothing herein shall release the Company from any
of its obligations to Executive under the Letter Agreement (including, without
limitation, its obligation to pay the amounts and provide the benefits upon
which this General Release and Covenant Not to Sue is conditioned) or any rights
Executive may have to indemnification under any charter or by-laws (or similar
documents) of any member of the Company Group or any insurance coverage under
any directors and officers insurance or similar policies.
Executive further agrees that this General Release and Covenant Not to Sue may
be pleaded as a full defense to any action, suit or other proceeding covered by
the terms hereof that is or may be initiated, prosecuted or maintained by
Executive or Executive’s heirs or assigns.  Executive understands and confirms
that Executive is executing this General Release and Covenant Not to Sue
voluntarily and knowingly, but that this General Release and Covenant Not to Sue
does not affect Executive’s right to claim otherwise under ADEA.  In addition,
Executive
 

--------------------------------------------------------------------------------

shall not be precluded by this General Release and Covenant Not to Sue from
filing a charge with any relevant Federal, state or local administrative agency,
but Executive agrees to waive Executive’s rights with respect to any monetary or
other financial relief arising from any such administrative proceeding.
In furtherance of the agreements set forth above, Executive hereby expressly
waives and relinquishes any and all rights under any applicable statute,
doctrine or principle of law restricting the right of any person to release
claims that such person does not know or suspect to exist at the time of
executing a release, which claims, if known, may have materially affected such
person’s decision to give such a release.  In connection with such waiver and
relinquishment, Executive acknowledges that Executive is aware that Executive
may hereafter discover claims presently unknown or unsuspected, or facts in
addition to or different from those that Executive now knows or believes to be
true, with respect to the matters released herein.  Nevertheless, it is the
intention of Executive to fully, finally and forever release all such matters,
and all claims relating thereto, that now exist, may exist or theretofore have
existed, as specifically provided herein.  The parties hereto acknowledge and
agree that this waiver shall be an essential and material term of the release
contained above.  Nothing in this paragraph is intended to expand the scope of
the release as specified herein.
Executive hereby agrees that he shall not talk about or otherwise communicate to
any third parties in a malicious, disparaging or defamatory manner regarding the
Company Group or any aspect of his employment with the Company.  Further,
Executive hereby agrees that he shall not make or authorize to be made any
written or oral statement that may disparage or damage the reputation of the
Company Group.
This General Release and Covenant Not to Sue shall be governed by and construed
in accordance with the laws of the State of Nevada, applicable to agreements
made and to be performed entirely within such State.  Any disputes arising under
or in respect of this General Release and Covenant Not to Sue shall be resolved
by arbitration pursuant to Section 21(g) of the Letter Agreement.
To the extent that Executive is forty (40) years of age or older, this paragraph
shall apply.  Executive acknowledges that Executive has been offered a period of
time of at least twenty-one (21) days to consider whether to sign this General
Release and Covenant Not to Sue, which Executive has waived, and the Company
agrees that Executive may cancel this General Release and Covenant Not to Sue at
any time during the seven (7) days following the date on which this General
Release and Covenant Not to Sue has been signed by all parties to this General
Release and Covenant Not to Sue.  In order to cancel or revoke this General
Release and Covenant Not to Sue, Executive must deliver to the Chief Executive
Officer of the Company written notice stating that Executive is canceling or
revoking this General Release and Covenant Not to Sue.  If this General Release
and Covenant Not to Sue is timely cancelled or revoked, none of the provisions
of this General Release and Covenant Not to Sue shall be effective or
enforceable and the Company shall not be obligated to make the payments to
Executive or to provide Executive with the other benefits described in the
Letter Agreement and all contracts and provisions modified, relinquished or
rescinded hereunder shall be reinstated to the extent in effect immediately
prior hereto.
 
B-2

--------------------------------------------------------------------------------

Executive acknowledges and agrees that Executive has entered into this General
Release and Covenant Not to Sue knowingly and willingly and has had ample
opportunity to consider the terms and provisions of this General Release and
Covenant Not to Sue.
Nothing in this agreement prevents Executive from providing truthful testimony.
IN WITNESS WHEREOF, the undersigned has caused this General Release and Covenant
Not to Sue to be executed on this _____ day of _______________, ____.

  EXECUTIVE          
 
 
    Patrick Dumont                

 
 
B-3

--------------------------------------------------------------------------------